 


 HR 5772 ENR: To designate the J. Marvin Jones Federal Building and Courthouse in Amarillo, Texas, as the “J. Marvin Jones Federal Building and Mary Lou Robinson United States Courthouse”.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fifteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and eighteen
H. R. 5772 
 
AN ACT
To designate the J. Marvin Jones Federal Building and Courthouse in Amarillo, Texas, as the J. Marvin Jones Federal Building and Mary Lou Robinson United States Courthouse.
 
 
1.DesignationThe J. Marvin Jones Federal Building and Courthouse located at 205 SE 5th Ave., Amarillo, Texas, shall be known and designated as the J. Marvin Jones Federal Building and Mary Lou Robinson United States Courthouse.  2.ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the Federal building and United States courthouse referred to in section 1 shall be deemed to be a reference to the J. Marvin Jones Federal Building and Mary Lou Robinson United States Courthouse. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
